Plaintiff in error, Fred Down, was convicted in the county court of Tulsa county on an information charging that he did unlawfully have possession of 49 half pints of whisky with the intention of selling the same. On the 7th day of October, 1918, judgment was rendered and in accordance with the verdict of the jury he was sentenced to be confined in the county jail for a period of 30 days and pay a fine of $100 and the costs. From the judgment he appealed by filing in this court on February 15, 1919, a petition in error with case-made. An examination of the record discloses that the proof on the part of the state shows that *Page 720 
at his place in West Tulsa, known as the Log Cabin, the defendant had possession of the intoxicating liquors alleged and is uncontradicted. It also appears that the appeal is without merit. The judgment is affirmed. Mandate forthwith.